Citation Nr: 1125318	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In September 2010, the Board remanded the case for additional development. 

The claim for service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Hypertension is not shown to have had onset during service; was not manifest to a compensable degree within one year of separation from service; and hypertension, first documented after service, is not shown to be due to or aggravated by any injury, disease, or event of service origin or to a service-connected disability, to include diabetes mellitus.

2.  Hepatitis C is not shown to have had onset during service; and hepatitis C, first documented after service, is not shown to be related to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2005; a rating decision in August 2005; a statement of the case in May 2006; and a supplemental statement of the case in December 2006.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Pursuant to the September 2010 Board remand, the Veteran was scheduled for VA examinations in November 2010.  The Veteran failed to report for those examinations.  He did not show good cause for his failure to report for the examinations, nor did he request that they be rescheduled.  Therefore, in light of his failure to cooperate, the Board concludes that a remand for an additional examination would serve no purpose and the Board finds that the duty to assist has been satisfied with this regard.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  




Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Where a Veteran served 90 days or more of continuous, active military service and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of service, that disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, in September 2010, the Veteran's claims for service connection for hepatitis C and hypertension were remanded to afford the Veteran the opportunity for VA examinations to determine the nature and etiology of the claimed disabilities.  The Veteran was scheduled for VA examinations in November 2010, but he failed to report for the examinations.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2010).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Hypertension

The Veteran contends that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  Specifically, the Veteran contends that he began experiencing diabetes symptoms many years prior to his actual diagnosis and that those symptoms preceded and contributed to the onset of his hypertension.

The service medical records are negative for any complaints or clinical findings of hypertension or any related cardiovascular problems.  On his February 1972 separation examination, the Veteran's blood pressure was measured as 118/56, which was considered normal.  After service, private hospital records dated in December 2004 note a 15-year history of hypertension and a two-year history of diabetes mellitus. 

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

As an initial matter, the Board finds that the evidence of record does not support the claim for service connection for hypertension on a direct basis.  The Veteran's service medical records are devoid of reference to any complaints or treatment involving high blood pressure.  The Veteran does not contend that his hypertension  is directly related to or began in service and the medical evidence does not support a finding that the Veteran's hypertension is directly related to any incident in service or was present during service.  In the absence of any evidence establishing an etiological relationship between the Veteran's hypertension and service, service connection on a direct basis is not warranted and the claim must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Additionally, the record does not show that hypertension manifested to a compensable degree within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The earliest documented evidence of hypertension is in private treatment records from December 2004, with a history of onset 15-years earlier.  That evidence is indicative of a period of approximately 17 years after service discharge without treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

However, the Veteran claims that his hypertension is secondary to the service-connected diabetes mellitus.

The Board observes that the Veteran, as a layperson, is competent to give evidence about symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran declares onset of diabetes mellitus preceded hypertension, private hospital records dated in December 2004 note a 15-year history of hypertension and a two-year history of diabetes mellitus.  The Board finds that the Veteran's own reported history of onset of diabetes mellitus prior to hypertension in his claim for benefits is inconsistent with the history presented to treating providers.  That undermines the credibility of his statements.  Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

To the extent that the Veteran reports that he developed hypertension secondary to diabetes mellitus, even assuming that diabetes mellitus was manifest prior to hypertension, the determinative question in this case involves a medical diagnosis and causation.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, his lay assertions are of little probative value when offered to establish a causal connection between a current hypertension and the service-connected diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

There competent medical evidence of record does not supports the claim of an association or link between a current hypertension, first noted after service, and service or the service-connected diabetes mellitus.  In the absence of competent medical evidence linking the Veteran's hypertension to service or the service-connected diabetes mellitus, service connection for hypertension must be denied.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates hypertension to service or a service-connected disability, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

The Veteran contends that he contracted hepatitis C through unsterilized air gun injectors used to administer vaccinations during his period of active duty.  He also asserts that he was exposed to the virus through an in-service oral surgery procedure.

The Veteran's service medical records show that he received vaccinations in September 1969, October 1969, November 1969, and March 1970.  The records also show that the Veteran underwent oral surgery in February 1971.  The service medical records, including the report of his February 1972 separation examination, are negative for any other complaints or clinical findings pertaining to hepatitis C risk factors, nor do the records contain any evidence of complaints, treatment, or diagnosis consistent with hepatitis C.

The Veteran's post-service medical records show that he was formally diagnosed with hepatitis C in March 2002.  The record also shows that, since leaving the military, the Veteran had his ear pierced and underwent treatment for heroin and cocaine addiction.  He reported use of intravenous (IV) drugs and cocaine beginning in approximately 1971.  

On the basis of the service treatment records alone, the Board finds that hepatitis C was not affirmatively shown to have had onset during service and service connection is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As for service connection based on the initial diagnosis after service, hepatitis, was first documented in 2002, approximately 30 years after service, which weighs against the notion that he had been experiencing any incipient symptoms (like fatigue, weakness, aches and difficulty with concentration) during the many intervening years after his service had ended and he learned of his infection.  In other words, the Board finds that the Veteran he has failed to establish a continuity of symptomatology following service.  38 C.F.R. § 3.303 (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board has considered whether service connection may be granted on the basis that the disability was first diagnosed after service and is related to service or to an event, injury, or disease in service.  Hepatitis C is a viral disease that may be asymptomatic at the time of infection, and service connection may still be granted even though the disability was first diagnosed after service.  38 C.F.R. § 3.303(d) (2010).  Consequently, the determinative issue is whether the Veteran's hepatitis C is attributable to his military service, and in particular to the inoculations or oral surgery during service, which he cites as the source of the infection.  Watson v. Brown, 4 Vet. App. 309 (1993) (determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service).  Unfortunately, there is simply no competent evidence of record establishing that required relationship between the Veteran's service and his hepatitis C.

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110) (November 30, 1998).

The Veteran's service medical records show that he received vaccinations in September 1969, October 1969, November 1969, and March 1970.  The Veteran is competent to report that those vaccinations involved air gun injectors and his statements in that regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additional service medical records show that the Veteran underwent oral surgery in February 1971.  However, other service medical records, including the report of his February 1972 separation examination, are negative for any complaints or clinical findings pertaining to hepatitis C risk factors or any complaint of hepatitis C symptomatology.

While the record shows that the Veteran received inoculations in service, there is no competent evidence of record that any injection by airgun was at least as likely as not the cause of the Veteran's hepatitis C.  Moreover, medical records show that, since leaving the military, the Veteran has had his ear pierced and has undergone treatment for heroin and cocaine addiction, with reports of intravenous drug use.  Although the Veteran has reported that his drug use coincided with his period of service, the law prohibits service connection for a disease resulting from willful misconduct due to the abuse of illegal drugs.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  Service connection for any disability, including hepatitis C, which developed secondary to such forms of willful misconduct is barred as a matter of law.  Thus, even if the Veteran could show that he contracted hepatitis C through in-service heroin and cocaine use, he would be precluded from obtaining service connection on that basis.

To the extent that the Veteran reports that he contracted hepatitis C in service, the determinative question in this case involves a medical causation.  Due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, his lay assertions are of little probative value when offered to establish a causal connection between a current hypertension and the service-connected diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

In this case, there is no competent medical nexus evidence of record etiologically linking the Veteran's hepatitis C infection to his military service, and specifically to any of the service risk factors he is alleging.  The treatment records after 2002 merely contain diagnostic testing in the form of lab blood work and treatment for his associated symptoms.  There is no indication in the records as to a potential in-service cause of his hepatitis C infection, either in his self-reported medical history or otherwise, such as in the way of affirmation of that history by an evaluating or treating health care worker.  Therefore, there simply is no medical evidence supporting his claim that his hepatitis C is related to his military service, as opposed to other possible nonservice factors.  The claimed connection is ultimately a medical, not lay, determination since hepatitis C is not the type of condition that is readily capable of lay diagnosis and comment on etiology. 

In the absence of competent medical evidence linking the Veteran's hepatitis C to service, service connection for hepatitis C must be denied.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates hepatitis C to service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Service connection for hepatitis C is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


